Citation Nr: 9923229	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  98-13 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased evaluation for hypertension, 
currently evaluated as 10 percent disabling.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

The veteran served on active duty from April 1981 to April 
1985.

This appeal arose from a June 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the benefit 
sought.  In June 1999, the veteran testified at a personal 
hearing conducted by a member of the Board of Veterans' 
Appeals (Board) sitting in Jackson, Mississippi.

The veteran has contended, in essence, that his hypertension 
is more disabling than the current disability evaluation 
would suggest.  He indicated that his hypertension had 
progressed to the point that he suffered a myocardial 
infarction.  He also stated that he suffers from continual 
chest pain.  Therefore, he believes that an increased 
evaluation is warranted.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefit sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

After a careful review of the evidence of record, it is found 
that the VA examination performed in May 1998 does not 
provide an adequate basis upon which to determine entitlement 
to the benefit sought.  Initially, it is noted that the 
evidence is unclear as to whether the veteran actually 
suffered a myocardial infarction.  A private hospitalization 
from January 1998 indicated that such an infarction was 
experienced.  However, the VA examination conducted in May 
1998 stated that the EKG evidence was only suggestive of a 
myocardial infarction, at most.  This inconsistency in the 
medical record must be clarified before a decision can be 
made.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Moreover, 
there is no opinion of record as to the relationship between 
the veteran's service-connected hypertension and his claimed 
myocardial infarction, either on a direct basis or based on 
aggravation.  See Allen v. Brown, 7 Vet. App. 439 (1995) 
(which stated that "...when aggravation of a veteran's 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation." at 448).  Such an opinion is 
necessary before a final determination as to the veteran's 
claim can be made.

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should afford the veteran a 
complete VA cardiovascular examination in 
order to ascertain the nature and current 
degree of severity of the service-
connected hypertension.  Following a 
complete review of the entire claims 
folder, the examiner should render an 
opinion as to whether the veteran 
suffered a myocardial infarction.  If it 
is determined that he did experience a 
myocardial infarction, the examiner 
should render an opinion as to whether 
the service-connected hypertension either 
caused or aggravated his infarction.  All 
indicated special studies deemed 
necessary should be accomplished.  The 
claims folder must be made available to 
the examiner prior to the examination so 
that the veteran's entire medical history 
can be taken into consideration, and the 
examiner is asked to indicate in the 
examination report that the entire claims 
file has been reviewed.

2.  Once the above-requested development 
has been completed, the RO should review 
the record and determine whether the 
veteran is entitled to compensation for a 
myocardial infarction in light of the 
holding in Allen, supra. 

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all tests reports, special studies or 
opinions requested, appropriate 
corrective action is to be implemented.

In the event that the veteran's claim remains denied, in 
whole or in part, he should be provided with an appropriate 
supplemental statement of the case, and an opportunity to 
respond, and the case should be returned to the Board for 
further appellate consideration if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












